Citation Nr: 0404656	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-10 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable evaluation for 
asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1947.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2002 rating decision rendered by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which assigned a noncompensable 
evaluation for asbestosis, effective July 19, 2001, after 
granting service connection for this disability.  


REMAND

Asbestosis is evaluated under the General Rating Formula for 
Interstitial Lung Disease.  A 10 percent evaluation is 
assigned for a Forced Vital Capacity (FVC) of 75 to 80 
percent of predicted or a Diffusion Capacity of the lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 
66 to 80 percent.  A higher evaluation of 30 percent 
requires an FVC of 65 to 74 percent of predicted or a DLCO 
(SB) of 56 to 65 percent.  38 C.F.R. § 4.97, Diagnostic Code 
6833 (2003).  

While the veteran was afforded a VA compensation and pension 
examination in January 2002 which included pulmonary 
function testing, the veteran's representative has contended 
that this examination is not adequate for rating purposes.  
The Board agrees with this contention.  The report of this 
examination does not specifically include the DLCO (SB) 
percent predicted.  While Diffusion Capacity for Carbon 
Monoxide (DCO) findings are listed, it is not clear whether 
findings are the equivalent of DLCO (SB) percents predicted.  
Consequently, additional medical development is required.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003). 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment or 
evaluation for all health care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment or 
evaluation of his asbestosis since 
January 2002.  

After securing any necessary 
authorization or medical releases, the 
RO should make reasonable efforts to 
obtain legible copies of the veteran's 
complete treatment records from all 
sources adequately identified whose 
records have not previously been 
secured.

2.  If the RO is unable to obtain any of 
the relevant records sought, it should 
so inform the veteran and his 
representative and request them to 
provide the outstanding records.  

3.  When all indicated record 
development has been completed, the RO 
should arrange for a VA pulmonary 
examination of the veteran by an 
appropriate health care provider to 
determine the impairment due to the 
service-connected asbestosis.  The 
claims file and a copy of this remand 
must be made available to and reviewed 
by the examiner before completion of the 
examination report.  

Any further indicated special studies 
should be conducted.  This MUST include 
pulmonary function testing.  The report 
MUST specifically include FVC percent 
predicted and DLCO (SB) percent 
predicted.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that it contains all 
information required for rating 
purposes, and if is not, the RO should 
implement corrective procedures.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for an initial 
compensable evaluation for asbestosis.  

6.  If the benefit requested on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the issue 
currently on appeal.  A reasonable 
period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



